Case 1:19-cv-00150-DLF Document 63 Filed 04/07/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia [~]
BROIDY CAPITAL MANAGEMENT, LLC, et al. )
Plaintiff )
Vv. ) Case No. 1:19-cv-00150-DLF
NICOLAS D. MUZIN, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs Broidy Capital Management, LLC and Elliott Broidy

Date: 04/07/2021 poe

Att ‘Ss Signature

Brooks H. Spears (Bar No. VA105)

Printed name and bar number
McGuireWoods LLP
1750 Tysons Boulevard, Suite 1800
Tysons, VA 22102

 

Address

bspears@mcguirewoods.com

 

E-mail address

(703) 712-5073

 

Telephone number

(703) 712-5190

 

FAX number
